UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08962 Franklin Templeton Money Fund Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _6/30 Date of reporting period: 09/30/15 Item 1. Schedule of Investments. Franklin Templeton Money Fund Trust Statement of Investments, September 30, 2015 (unaudited) Franklin Templeton Money Fund Shares Value Mutual Funds (Cost $345,985,289) 100.3% a The Money Market Portfolio $ Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Templeton Money Fund Trust Notes to Statement of Investments (unaudited) Franklin Templeton Money Fund 1. ORGANIZATION Franklin Templeton Money Fund Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Templeton Money Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Fund invests substantially all of its assets in The Money Market Portfolio (Portfolio), which is registered under the 1940 Act as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. GAAP. The accounting policies of the Portfolio, including the Portfolio's security valuation policies, will directly affect the recorded value of the Fund's investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report and should be read in conjunction with the Fund's Statement of Investments. On May 20, 2015, the Funds Board of Trustees (the Board) approved a proposal to change the name of the Fund to Franklin Templeton U.S. Government Money Fund, effective November 1, 2015. 2. FINANCIAL INSTRUMENT VALUATION The Fund holds Portfolio shares that are valued at the closing net asset value of the Portfolio. Under compliance policies and procedures approved by the Board, the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. At September 30, 2015, the Fund owned 1.60% of the Portfolio. 3. INCOME TAXES At September 30, 2015, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At September 30, 2015, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. 5. MONEY FUND REFORM In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Funds investment policies to allow the Fund to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Fund will invest, through the Portfolio, at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Fund will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Fund redemptions. The Fund is implementing the various amendments as they become effective at various dates through October 2016. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. The Money Market Portfolios Statement of Investments, September 30, 2015 (unaudited) The Money Market Portfolio Principal Amount* Value Investments 100.0% Certificates of Deposit 14.4% Bank of Montreal, Chicago Branch, 0.14%, 10/05/15 250,000,000 $ 250,000,000 Bank of Montreal, Chicago Branch, 0.14%, 10/06/15 250,000,000 250,000,000 Bank of Montreal, Chicago Branch, 0.15%, 10/13/15 270,000,000 270,000,000 Bank of Montreal, Chicago Branch, 0.17%, 10/13/15 375,000,000 375,000,000 Bank of Nova Scotia, Houston Branch, 0.23%, 10/01/15 200,000,000 200,000,000 Bank of Nova Scotia, Houston Branch, 0.13%, 10/16/15 150,000,000 150,000,000 Bank of Nova Scotia, Houston Branch, 0.23%, 10/26/15 350,000,000 350,001,215 Bank of Nova Scotia, Houston Branch, 0.23%, 10/27/15 150,000,000 150,000,000 Bank of Nova Scotia, Houston Branch, 0.23%, 10/27/15 200,000,000 200,000,000 Bank of Nova Scotia, Houston Branch, 0.25%, 10/29/15 70,000,000 70,002,171 Bank of Nova Scotia, Houston Branch, 0.21%, 10/30/15 250,000,000 250,000,000 The Toronto-Dominion Bank, New York Branch, 0.155%, 10/07/15 150,000,000 150,000,000 The Toronto-Dominion Bank, New York Branch, 0.22%, 10/15/15 110,000,000 110,000,000 The Toronto-Dominion Bank, New York Branch, 0.18%, 10/21/15 150,000,000 150,000,000 The Toronto-Dominion Bank, New York Branch, 0.28% - 0.30%, 10/02/15 - 10/27/15 200,000,000 200,002,520 Total Certificates of Deposit (Cost $3,125,005,906) 3,125,005,906 a Commercial Paper 53.2% Chevron Corp., 10/07/15 - 10/08/15 175,000,000 174,995,847 Chevron Corp., 10/09/15 - 10/16/15 210,000,000 209,990,846 Chevron Corp., 10/20/15 322,000,000 321,974,508 Chevron Corp., 10/21/15 - 10/28/15 198,500,000 198,481,866 Chevron Corp., 10/30/15 128,000,000 127,986,998 Coca-Cola Co., 10/08/15 - 10/14/15 151,200,000 151,194,152 Export Development Canada, 10/05/15 (Canada) 252,000,000 251,995,157 Export Development Canada, 10/19/15 - 10/20/15 (Canada) 125,000,000 124,989,417 Export Development Canada, 10/23/15 - 10/30/15 (Canada) 125,000,000 124,986,993 Exxon Mobil Corp., 10/08/15 100,000,000 99,997,472 Exxon Mobil Corp., 10/09/15 247,700,000 247,692,294 Exxon Mobil Corp., 10/19/15 200,000,000 199,988,000 Exxon Mobil Corp., 10/21/15 50,000,000 49,996,667 Exxon Mobil Corp., 10/22/15 335,000,000 334,975,762 Exxon Mobil Corp., 10/23/15 145,000,000 144,988,481 Google Inc., 10/07/15 - 10/20/15 164,300,000 164,290,824 Johnson & Johnson, 10/02/15 343,815,000 343,813,934 Johnson & Johnson, 10/22/15 300,000,000 299,973,750 Johnson & Johnson, 10/26/15 146,250,000 146,238,828 Johnson & Johnson, 10/29/15 160,000,000 159,982,578 Microsoft Corp., 10/07/15 655,000,000 654,987,981 Microsoft Corp., 10/29/15 90,000,000 89,988,800 Nestle Capital Corp., 10/06/15 (Switzerland) 100,000,000 99,998,333 Nestle Finance International Ltd., 10/07/15 - 10/08/15 (Switzerland) 200,000,000 199,995,667 Nestle Finance International Ltd., 10/26/15 - 10/28/15 (Switzerland) 150,000,000 149,983,750 PepsiCo Inc., 10/05/15 257,500,000 257,497,139 PepsiCo Inc., 10/06/15 240,000,000 239,996,667 PepsiCo Inc., 10/13/15 50,000,000 49,997,833 Pfizer Inc., 10/05/15 74,400,000 74,399,091 Pfizer Inc., 10/23/15 200,000,000 199,982,889 Pfizer Inc., 10/26/15 146,000,000 145,986,819 Pfizer Inc., 10/28/15 100,000,000 99,988,750 Pfizer Inc., 10/29/15 313,300,000 313,268,322 Procter & Gamble Co., 10/05/15 14,000,000 13,999,782 Province of British Columbia, 10/02/15 - 10/19/15 (Canada) 171,952,000 171,945,272 Province of British Columbia, 10/21/15 - 10/23/15 (Canada) 201,300,000 201,282,812 Province of British Columbia, 10/26/15 (Canada) 57,000,000 56,994,458 Province of Ontario, 10/01/15 - 10/05/15 (Canada) 170,000,000 169,998,400 Province of Ontario, 10/06/15 - 10/23/15 (Canada) 123,300,000 123,294,399 Province of Quebec, 10/05/15 (Canada) 250,000,000 249,996,944 Province of Quebec, 10/21/15 (Canada) 350,000,000 349,968,889 Royal Bank of Canada, 10/06/15 (Canada) 150,000,000 149,993,125 Royal Bank of Canada, 10/09/15 (Canada) 200,000,000 199,991,111 Quarterly Statement of Investments | See Notes to Statements of Investments. The Money Market Portfolios Statement of Investments, September 30, 2015 (unaudited) (continued) Royal Bank of Canada, 10/14/15 (Canada) 250,000,000 249,990,972 Royal Bank of Canada, 10/21/15 (Canada) 100,000,000 99,990,556 Royal Bank of Canada, 10/26/15 (Canada) 250,000,000 249,963,542 The Toronto-Dominion Bank, 10/30/15 (Canada) 15,000,000 14,996,375 Total Capital Canada Ltd., 10/08/15 (Canada) 302,000,000 301,991,192 Total Capital Canada Ltd., 10/13/15 - 10/15/15 (Canada) 153,750,000 153,741,617 Total Capital Canada Ltd., 10/29/15 (Canada) 391,500,000 391,438,454 United Parcel Service Inc., 10/01/15 245,000,000 245,000,000 United Parcel Service Inc., 10/02/15 300,000,000 299,998,667 United Parcel Service Inc., 10/05/15 200,000,000 199,997,667 United Parcel Service Inc., 10/07/15 200,000,000 199,996,333 United Parcel Service Inc., 10/08/15 150,000,000 149,996,792 United Parcel Service Inc., 10/13/15 150,000,000 149,994,500 United Parcel Service Inc., 10/30/15 250,000,000 249,973,819 Wal -Mart Stores Inc., 10/14/15 200,000,000 199,988,444 Wal -Mart Stores Inc., 10/30/15 230,000,000 229,972,207 Total Commercial Paper (Cost $11,529,102,744) 11,529,102,744 U.S. Government and Agency Securities 30.0% a FHLB, 10/02/15 247,000,000 246,999,523 10/07/15 300,000,000 299,995,667 10/09/15 388,000,000 387,991,080 10/14/15 311,874,000 311,856,154 10/16/15 135,000,000 134,991,563 10/21/15 200,000,000 199,983,889 11/03/15 59,500,000 59,489,092 11/04/15 511,000,000 510,927,542 11/06/15 427,500,000 427,455,652 11/09/15 327,600,000 327,546,392 11/12/15 291,000,000 290,929,475 11/25/15 51,200,000 51,194,524 a FHLMC, 10/06/15 50,100,000 50,099,930 a, b International Bank for Reconstruction and Development, 10/05/15 (Supranational) 300,000,000 299,997,889 10/06/15 (Supranational) 400,000,000 399,996,389 10/08/15 (Supranational) 200,000,000 199,994,167 11/02/15 (Supranational) 300,000,000 299,976,000 a U.S. Treasury Bill, 10/01/15 - 10/08/15 140,000,000 139,998,138 10/15/15 150,000,000 149,994,021 12/10/15 150,000,000 149,973,653 12/17/15 150,000,000 149,966,152 12/24/15 150,000,000 149,973,458 1/07/16 100,000,000 99,977,984 1/14/16 300,000,000 299,914,031 1/21/16 100,000,000 99,959,050 2/04/16 337,500,000 337,252,484 2/18/16 - 3/03/16 175,000,000 174,820,771 3/10/16 50,000,000 49,943,091 9/15/16 200,000,000 199,361,736 Total U.S. Government and Agency Securities (Cost $6,500,559,497) 6,500,559,497 c Repurchase Agreements 2.4% Barclays Capital Inc., 0.06%, 10/01/15 (Maturity Value $60,000,100) Collateralized by U.S. Treasury Notes, 1.00%, 8/15/18 (valued at $61,519,913) 60,000,000 60,000,000 Federal Reserve Bank, 0.05%, 10/01/15 (Maturity Value $300,000,417) Collateralized by U.S. Treasury Notes, 2.75%, 2/15/19 (valued at $300,000,448) 300,000,000 300,000,000 Goldman Sachs & Co., 0.11%, 10/01/15 (Maturity Value $100,000,306) Collateralized by U.S. Government and Agency Securities, 1.70%, 2/16/20 (valued at $ 100,000,000 100,000,000 HSBC Securities Inc., 0.07%, 10/01/15 (Maturity Value $25,000,049) Collateralized by U.S. Government and Agency Securities, 0.90% - 5.125%, 8/25/16 –1/04/17 (valued at $25,504,429) 25,000,000 25,000,000 The Money Market Portfolios Statement of Investments, September 30, 2015 (unaudited) (continued) Merrill Lynch, Pierce, Fenner & Smith Inc., 0.10%, 10/01/15 (Maturity Value $30,000,083) Collateralized by U.S. Treasury Notes, 1.375%, 3/31/20 (valued at $30,597,971) 30,000,000 30,000,000 Total Repurchase Agreements (Cost $515,000,000) 515,000,000 Total Investments (Cost $21,669,668,147) 100.0% 21,669,668,147 Other Assets, less Liabilities ( ) % † (674,465 ) Net Assets 100.0% $ 21,668,993,682 * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a The security is traded on a discount basis with no stated coupon rate. b A supranational organization is an entity formed by two or more central governments through international treaties. c At September 30, 2015, all repurchase agreements had been entered into on that date. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corp. The Money Market Portfolios Notes to Statement of Investments (unaudited) The Money Market Portfolio 1. ORGANIZATION The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one portfolio, The Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. On May 20, 2015, the Portfolios Board of Trustees (the Board) approved a proposal to change the name of the Portfolio to The U.S. Government Money Market Portfolio, effective November 1, 2015. 2. FINANCIAL INSTRUMENT VALUATION Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Board, the Portfolios administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. 3. INCOME TAXES At September 30, 2015, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At September 30, 2015, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 5. MONEY FUND REFORM In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Portfolios investment policies to allow the Portfolio to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Portfolio will invest at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Portfolio will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Portfolio redemptions. The Portfolio is implementing the various amendments as they become effective at various dates through October 2016. 6. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolio's significant accounting policies, please refer to the Portfolio's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON MONEY FUND TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2015 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
